Citation Nr: 1530116	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  05-25 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a residual disability due to heat stroke.

2.  Entitlement to service connection for cardiovascular disease, to include hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The Veteran served on active duty from March 1971 to December 1972.  Service in the Army Reserve is also noted.

These matters came to the Board of Veterans' Appeals (Board) from a November 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for hypertension and heat stroke.  

The Board remanded the claims for additional development in July 2007 and September 2008.

In a July 2009 decision, the Board denied entitlement to service connection for a residual disability due to heat stroke and service connection for a cardiovascular disease, to include hypertension.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a May 2010 Joint Motion for Remand (JMR) and a May 2010 Court Order, the decision was vacated and remanded for further development consistent with the JMR.  

The Board remanded the claim for additional development in October 2010, July 2012, and in April 2013. 

In a September 2014 decision, the Board again denied entitlement to service connection for a residual disability due to heat stroke and service connection for a cardiovascular disease, to include hypertension.  The Veteran again filed a timely appeal to the Court.  Pursuant to a May 2015 JMR and a May 2015 Court Order, the decision was vacated and remanded for further development consistent with the JMR.

In his appeal before the Board, the Veteran was represented by the Disabled American Veterans.  In his appeal to the Court, the Veteran was represented by a private attorney.  The Board notes, however, as the claims identified above have been returned to the Board, the Disabled American Veterans has resumed representation of the Veteran in his appeal before the Board. 
This appeal was processed using the Veterans Benefit Management System (VBMS) paperless, electronic claims processing system.  In addition to the VBMS file, there is also a paperless, electronic Virtual VA file.  The documents contained therein are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

For reasons expressed below, the matters on appeal are again being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of the JMR and the Board's review of the claims file, further AOJ action on the claims for service connection for residuals of disability due to heat stroke; and 
cardiovascular disease, to include hypertension is warranted.

In the JMR, the parties found that the Board's determination that the duty to assist in obtaining all relevant treatment records had been satisfied was inadequate.  Indeed, it was noted that VA requested the Veteran's "active duty inpatient records for heat stroke from January 1, 1972 to December 31, 1972 at Coco Solo Hospital."  The parties found that VA, however, overlooked a potential source of records in that the Veteran served in the Army Reserve immediately after active duty and at least some of his service treatment records were transferred to the U.S. Army Reserve Component Personnel and Administrative Center (USARCPAC) in St. Louis, Missouri.  It was noted USARCPAC is an Army facility and is presumably separate from the National Personnel Records Center (NPRC); and there was no indication of record that VA contacted this facility in order to obtain or otherwise account for the Veteran's service treatment records.  The Veteran has indicated on several occasions in statements that he received medical treatment at Coco Solo Hospital for a heat stroke in 1972.

VA has a duty to make continuing requests for records in the possession of a federal department unless VA concludes that such records do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2014).  In light of the Veteran's allegation of missing service treatment records; and as noted in the JMR, the Board finds that the AOJ must conduct an exhaustive search for medical records from USARCPAC.

The JMR also determined that the Board failed to provide adequate reasons and bases regarding the inconsistencies of the February 2011 and April 2014 VA examination reports.  The JMR noted that the VA examiner (who performed both examinations) provided inconsistent findings.  Indeed, in February 2011, the examiner diagnosed the Veteran with heat stroke, indicated that such resolved with no residual functional impairment; and opined that the Veteran had a one-time event of heat stroke without chronic residual disability, and supported her opinion by stating that it was "uncommon to have cardiovascular complications with this mild case which can be appropriately called heat exhaustion".  It was noted the examiner diagnosed the Veteran with heat stroke, but then said he had heat exhaustion.  Further, in April 2014, the examiner noted that it is uncommon to have cardiovascular complications with this mild case we call heat exhaustion.

The parties noted that heat stroke and heat exhaustion are two different levels of heat injuries, and the examiner was inconsistent in her findings regarding whether the Veteran had heat stroke or heat exhaustion.  The JMR determined, and the Board finds, that the February 2011 and April 2014 examination reports should be returned to the examiner for an addendum opinion as to whether the Veteran had heat stroke or heat exhaustion and if he had heat stroke, whether cardiovascular complications would be consistent with heat stroke.

Prior to arranging for the addendum opinion, the AOJ should undertake appropriate action-in addition to that noted above-to obtain and associate with the claims file all outstanding, pertinent records (which may contain information pertinent to both claims), to include all outstanding VA medical records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Conduct an exhaustive search for all available records of treatment the Veteran received for his heat stroke in 1972 from CoCo Solo Hospital.  Specifically contact USARCPAC, in order to obtain/account for the treatment records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.
 
2.  Obtain any and all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.
 
3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).
 
4.  If the Veteran responds to the above letter, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the AOJ should arrange for the February 2011 and April 2014 VA examiner to provide an addendum opinion.  If that VA examiner is not available, the AOJ should arrange for another appropriate VA examiner to provide an addendum opinion. 

The electronic file and a copy of this Remand should be made available to and be reviewed by the examiner. 

If the VA examiner determines that an additional examination is necessary, that examination should be performed prior to the examiner's opinion formation.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should include a complete discussion of the medical principals used in forming his/her opinion.  The opinion should address the following:

a)  Did the Veteran have heat stroke or heat exhaustion?  Provide a detailed rationale for either diagnosis.  

b)  If the Veteran had heat stroke, is it at least as likely as not (50% probability or greater) that the Veteran's cardiovascular complications would be consistent with heat stroke.

c.)  If the Veteran's complications are not due to a heat stroke, what is the likely etiology of the noted idiopathic ventricular tachycardia that was found on the February 2011 examination.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).
 
7.  After completing the requested actions, and any additional notification and/or development action deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all that added to the file since the last adjudication), and legal authority. 

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




